     Case 8:19-cv-03109 Document 1 Filed 12/18/19 Page 1 of 5 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

WILLNAYRIS ORTIZ,

       Plaintiff,

v.                                           CASE NO.:

JUSTWORKS EMPLOYMENT
GROUP LLC, and GREAT JONES
FLORIDA, LLC,

      Defendants.
____________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, WILLNAYRIS ORTIZ, by and through undersigned counsel, brings this

action against Defendants, JUSTWORKS EMPLOYMENT GROUP LLC (“Justworks”) and

GREAT JONES FLORIDA, LLC (“Great Jones”), (collectively as “Defendants”), and in

support of her claims states as follows:

                              JURISDICTION AND VENUE

       1.      This is an action for damages under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. § 201 et seq., for failure to pay overtime wages under 29 U.S.C. § 215(a)(3).

       2.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 29

U.S.C. § 201 et seq.

       3.      Venue is proper in the Middle District of Florida, because all of the events

giving rise to these claims occurred in Hillsborough County, Florida.

                                           PARTIES

       4.      Plaintiff is a resident of Hillsborough County, Florida.
    Case 8:19-cv-03109 Document 1 Filed 12/18/19 Page 2 of 5 PageID 2




       5.      Defendant Justworks operates a professional employer organization in Fort

Myers, Florida, which does business regularly in Hillsborough County, Florida.

       6.      Defendant Great Jones operates a property management company across the

United States that does business regularly in Hillsborough County, Florida.

       7.      Defendants entered into a joint employer relationship and are authorized as

“joint-employers” under the FLSA by virtue of their rigorous control over all of the

individual employees. Further, Defendants prepare the payroll and distribute the payment of

wages for Plaintiff.

                                 GENERAL ALLEGATIONS

       8.      Plaintiff has satisfied all conditions precedent, or they have been waived.

       9.      Plaintiff has hired the undersigned attorneys and agreed to pay them a fee.

       10.     Plaintiff requests a jury trial for all issues so triable.

       11.     At all times material hereto, Plaintiff was “engaged in the production of

goods” for commerce within the meaning of Sections 6 and 7 of the FLSA, and as such was

subject to the individual coverage of the FLSA.

       12.     At all times material hereto, Defendants were an “employer” within the

meaning of the FLSA, 29 U.S.C. § 203(d).

       13.     Defendants continue to be an “employer” within the meaning of the FLSA.

       14.     At all times material hereto, Defendants were and continue to be an enterprise

covered by the FLSA, as defined under 29 U.S.C. §§ 203(r) and 203(s).

       15.     At all times relevant to this action, Defendants were engaged in interstate

commerce within the meaning of the FLSA, 29 U.S.C. § 203(s).



                                               2
    Case 8:19-cv-03109 Document 1 Filed 12/18/19 Page 3 of 5 PageID 3




        16.    At all times relevant to this action, the annual gross sales volume of

Defendants exceeded $500,000 per year.

                                            FACTS

        17.    Plaintiff began working for Defendants as an assistant manager in September

2019, and she worked in this capacity until on or around November 9, 2019.

        18.    At various times material hereto, Plaintiff worked hours in excess of forty (40)

hours within a work week for Defendants, and she was entitled to be compensated for these

overtime hours at a rate equal to one and one-half times her regular hourly rate.

        19.    Defendants failed to pay Plaintiff an overtime premium for all of the overtime

hours that she worked, in violation of the FLSA.

        20.    Defendants’ actions were willful, and showed reckless disregard for the

provisions of the FLSA.

                       COUNT I – FLSA OVERTIME VIOLATION

        21.    Plaintiff realleges and readopts the allegations of paragraphs 1 through 20 of

this Complaint, as though fully set forth herein.

        22.    During the statutory period, Plaintiff worked overtime hours while employed

by Defendants, and she was not compensated for all of these hours in accordance with the

FLSA.

        23.    The foregoing conduct, as alleged, constitutes a willful violation of the FLSA,

within the meaning of 29 U.S.C. § 255(a).

        24.    As a result of the foregoing, Plaintiff has suffered damages.




                                             3
Case 8:19-cv-03109 Document 1 Filed 12/18/19 Page 4 of 5 PageID 4




  WHEREFORE, Plaintiff demands:

          a)      Judgment against Defendants for an amount equal to Plaintiff’s unpaid

                  back wages at the applicable overtime rate;

          b)      Judgment against Defendants stating that Defendants’ violations of the

                  FLSA were willful;

          c)      An equal amount to Plaintiff’s overtime damages as liquidated

                  damages;

          d)      To the extent liquidated damages are not awarded, an award of

                  prejudgment interest;

          e)      A declaratory judgment that Defendants’ practices as to Plaintiff were

                  unlawful, and grant Plaintiff equitable relief;

          f)      All costs and attorney’s fees incurred in prosecuting these claims; and

          g)      For such further relief as this Court deems just and equitable.

                             JURY TRIAL DEMAND

  Plaintiff demands trial by jury as to all issues so triable.




                                         4
Case 8:19-cv-03109 Document 1 Filed 12/18/19 Page 5 of 5 PageID 5




  Dated this 18th day of December, 2019.

                                      Respectfully submitted,



                                      _______________________
                                      LUIS A. CABASSA
                                      Florida Bar Number: 0053643
                                      ANTHONY M. KNIGHT
                                      Florida Bar Number: 1010530
                                      Wenzel Fenton Cabassa, P.A.
                                      1110 N. Florida Avenue, Suite 300
                                      Tampa, Florida 33602
                                      Main No.: (813) 224-0431
                                      Direct No.: (813) 321-4085
                                      Facsimile No.: (813) 229-8712
                                      Email: lcabassa@wfclaw.com
                                      Email: aknight@wfclaw.com
                                      Email: gnichols@wfclaw.com
                                      Attorney for Plaintiff




                                     5
